Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This is in response to application filed on 03/18/2021 in which claim 1-18 are presented for examination.
	
(3) Status of Claims
2.	Claims 1-18 are pending, of which claims 1 and 12 are in independent form. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-18 rejected on the ground of nonstatutory double patenting over claim 1-14 of US patent  No. 10, 534, 754 and Claims 1-16 of US Patent 10,956,367. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-22 of the current application are broadened versions of 1-14 of US patent  No. 10, 534, 754 and Claim 1-16 of US Patent 10,956,367.  Furthermore, there is no apparent reason why applicant 

Allowable Subject Matter
4.	Claims 3 and 14 would be allowable if rewritten a) in independent form and b) to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable 

over Mok et al.  (US PG Pub 2011/0115722) Published on May 19, 2011 in 

view of Lim (US PG Pub 2012/0309464) published on December 06, 2012.


As per claim 1 and 12, Mok teaches An electronic device for executing a plurality of applications, the electronic device comprising:
a display(fig 3 shows a display, as taught by Mok); and 
a processor configured to: 
based on receiving a first user input(Para[0069] discloses the touch input device detects a key press in one of the key input regions, wherein the key input region where the key press was detected corresponds to a selected key input region, as taught by Mok);, display a first window comprising a plurality of number keys on the display(Para[0069] discloses the touch input device detects a key press in one of the key input regions, wherein the key input region where the key press was detected corresponds to a selected key input region, as taught by Mok); 
based on a second user input selecting one of the plurality of number keys in the first window(fig 7 displays number keys and input on the number keys, as taught by Mok), 
based on an application being selected from the list of applications in the second window, map the selected application to the selected number key and include an icon image corresponding to the selected application in the selected number key(fig 4 and 15 Para[0052][0083] discloses a 	user may configure the keypad 10 to include user defined symbols and/or frequently used texting symbols and/or words.  The user may also customize the distribution of icons 	and/or 	characters in any desired manner. Number keys corresponding to the application (e.g. mail, SMS) based on input.  Displays icon and name corresponding to the application, 	as taught by Mok);  
after the selected application is mapped to the selected number key of the plurality of number keys, receive a third user input corresponding to the selected number key(Para[0083] user makes selection to the icon corresponding to the key e.g. internet symbol, as taught by 	Mok); and
	in response to receiving the third user input, perform a first function associated with the selected 	application based on a duration of the third user input(Para[0083] Application is 	launched based on the users selection, selected application e.g. internet is not the same 	as other application e.g. mail displayed corresponding to the other keys, as taught by 	Mok).
	Mok does not explicitly teach display the first window and a second window together on the 	display, the second window comprising a list of applications mappable to the selected number 	key, wherein each of the applications included in the list is represented by an icon image and an 	application name;
(fig 5 e.g. 31 and 151, as taught by Lim), the second window comprising a list of 	applications mappable to the selected number key, wherein each of the applications included in 	the list is represented by an icon image and an application name(fig 5 and 10 displays icon and 	name of the application displayed on the overlapping window, as taught by Lim);
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Mok invention with the teaching of Lim because doing so would 

result in effectively increase the visibility of the user which allows the user precisely selecting 

the intended application.


	As per claim 2 and 13, the combination of Mok and Lim teaches wherein the processor is further 	configured to: perform the first function associated with the selected application based on a 	duration of the third user input being longer than a threshold duration (fig 6 Para[0069] 	discloses the 	touch input device detects a key press in one of the key input regions, 	wherein the key input 	region where the key press was detected corresponds to a 	selected key input region, as taught by Mok),

	As per claim 4, the combination of Mok and Lim teaches wherein the processor is further 	configured to display, in response to the selected application being mapped to the selected 	number key, the selected number key with the remaining number keys of the plurality of number 	keys(fig 15 Para[0083], as taught by Mok).

	As per claim 5, the combination of Mok and Lim teaches wherein the icon image is displayed in 	the selected number key(fig 15 Para[0083], as taught by Mok).

	As per claim 6, the combination of Mok and Lim teaches wherein the icon image includes a 	number corresponding to the selected number key(fig 15 Para[0083], as taught by Mok).

	As per claim 7, the combination of Mok and Lim teaches wherein the second window is 	displayed adjacent to the first window(fig 10, as taught by Lim).

	As per claim 8, the combination of Mok and Lim teaches wherein the first window overlays an 	image displayed on the display(fig 10, as taught by Lim).

	As per claim 9 and 16, the combination of Mok and Lim teaches wherein the processor is further 	configured to: in response to receiving the third user input, determine whether an application is 	mapped to the selected number key(fig 15 Para[0083] user select application associated with 	the number key, as taught by Mok), and in response to determining that the application is 	mapped to the selected number key, execute the application mapped to the selected number 	key(fig 15 Para[0083] user select application associated with the number key.  Application 	is launched based on input, as taught by Mok).

	As per claim 10 and 7, Mok teaches wherein each of the applications (included in the list of the 	second 	window) is selectable for being mapped specifically to the selected number key(fig 15 	shows 	application mapped to number key, as taught by Mok).
	Mok does not teach application included in the list of the second 	window
	Lim teaches application included in the list of the second window(fig 10, as taught by Lim)
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Mok invention with the teaching of Lim because doing so would 

result in effectively increase the visibility of the user working on a smaller display.


As per claim 11 and 18, the combination of Mok and Lim teaches wherein each respective 	application name, included in the list, is separate from and not part of a corresponding icon 	image(fig 10 shows the name of the application, as taught by lim), and wherein, while the (fig 15, as taught by Mok), the application name corresponding to the selected application 	is omitted from being displayed on the selected number key(fig 15 does not shows the 	name 	of the selected application, as taught by Mok).

As per claim 15, the combination of Mok and Lim teaches further comprising displaying, in 	response to the selected application being mapped to the selected number key, an icon image 	indicating the mapped application with the remaining number keys of the plurality of number 	keys(fig 8-15 Para[0083], as taught by Mok).

						Conclusion
	9.  	Any inquiry concerning this communication or earlier communications from the examiner 	should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  	The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to 	reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore 	can be reached on 571-272-4088.  The fax phone number for the organization where this 	application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 	application may be obtained from the Patent Application Information Retrieval (PAIR) system.  	Status information for published applications may be obtained from either Private PAIR or Public 	PAIR.  Status information for unpublished applications is available through Private PAIR only.  	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 	questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 	866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 	Representative or access to the automated information system, call 800-786-9199 (IN USA OR 	CANADA) or 571-272-1000.
	/RAYEEZ R CHOWDHURY/	Primary Examiner, Art Unit 2175
	Saturday, September 11, 2021